Whereas, on the 17th day of October, 1984, Arno Windscheffel, disciplinary administrator, filed a disciplinary complaint against Buford L. Shankel, an attorney admitted to the practice of law in the State of Kansas, alleging that the respondent failed to account to a client for funds collected on behalf of the client; and
Whereas, Buford L. Shankel was charged in the District Court of Johnson County, Kansas, Case No. K47473 with one count of felony theft (K.S.A. 21-3701) and one count of failure to account to a client (K.S.A. 7-119); and
Whereas, Buford L. Shankel pled guilty in the District Court of Johnson County, Kansas, to the charge of failure to accountto a client; and
Whereas, on the 14th day of November, 1984, Buford L. Shankel notified the Clerk of the Appellate Courts and the Disciplinary Administrator that he desired to relinquish his license and privilege to practice law pursuant to Supreme Court Rule 217 (232 Kan. clxx); and
Whereas, after due consideration, the Court finds that respondent’s certificate to practice law should be cancelled and the voluntary relinquishment of his privilege to practice law be accepted:
Now, Therefore, It is Ordered, Adjudged and Decreed that Buford L. Shankel be, and he is hereby disbarred from the practice of law in the State of Kansas and the privilege of Buford L. Shankel to practice law in the State of Kansas is hereby revoked and the Clerk of the Appellate Courts is directed to strike the name of Buford L. Shankel from the roll of attorneys in the State of Kansas.
It is Further Ordered that the certificate of Buford L. Shankel to practice law in the State of Kansas is hereby cancelled and declared null and void and the costs of this action are assessed to Buford L. Shankel.
*430By Order of The Court effective this 3rd day of December, 1984.
It is Further Ordered that this order shall be published in the official Kansas Reports and that the Clerk of the Appellate Courts shall comply with the requirement of Supreme Court Rule 217.